  Case 18-09130    Doc 864-1   Filed 06/08/20 Entered 06/08/20 15:32:56   Desc Exhibit
Exhibit A                              Page 1 of 26




                  Offices in St. Louis, MO / Buffalo, IA / Chicago, IL
                          www.RLSmithSurvey.com / 312-420-1214


                          REPORT OF MARINE SURVEY
                             CONDITION & VALUE
                                Of the vessel
                               “Expelliarmus”
                         2004 Sea Ray 460 Sundancer




                            Prepared exclusively for:
                           Manley, Deas, Kochalski, LLC
                              1555 Lake Shore Drive
                                Columbus, OH 43204

                               CONDUCTED BY:
             SAM LITTLEFIELD, NAMS-APPRENTICE, SAMS-ASSOCIATE
                               May 18, 2020

Page 1 of 78 Report of Survey 2004 Sea Ray 460 Sundancer            Redacted
  Case 18-09130   Doc 864-1   Filed 06/08/20 Entered 06/08/20 15:32:56   Desc Exhibit
                                      Page 2 of 26



SURVEY SCOPE & GENERAL INFORMATION
 Report File Number                        Redacted
 Vessel Year / Make / Model                2004 Sea Ray 460 Sundancer
 Hull Identification Number                US-SERP5861C304
 Inspection Date                           May 18, 2020
 Date of Report                            May 23, 2020
 Conducted by                              Sam Littlefield, NAMS-APP, SAMS-SA
 Requested by                              Todd Ruchman – Attorney
 Purpose of Survey                         Condition and Value
 Intended use of vessel                    Recreational / Pleasure
 Survey Location                           Sunset Bay Marina – Chicago, IL
 Survey Conducted                          Vessel surveyed on the hard on
                                           jack stands and blocks.
Sea Trial                                  Not requested.
Weather Conditions                         57° and cloudy (5/18/2020)

VESSEL CONDITION & VALUE
 Condition Rating                          Average
 Estimated Market Value                    $215,266.00
 Estimated Replacement Cost                $829,000.00

This vessel inspection and survey report are intended for the exclusive
benefit of those named as Client or Authorized User on the cover page
and is not intended for any other person or interest. This report details
the condition of the vessel on the day of inspection and cannot be
extended in consideration past that time frame.

The findings and observations detailed within this report can only detail
the observations made upon the day and time of inspection by the
undersigned marine surveyor. No consideration is extended nor offered
beyond that reference point. R. L. Smith & Associates LLC retains the
copyright of provided product and permission is required for
dissemination outside the relation of this product and its intended use.

SURVEY STANDARDS:
This survey was conducted using as reference the federal regulations and
amendments issued and enforced by the United States Coast Guard under
the authority of Title 33 and Title 46 of the United States Code of
Federal Regulations (CFR’S). In addition, vessel was evaluated to the
voluntary safety standards published by American Boat and Yacht Council
(ABYC) and National Fire Protection Association (NFPA) at the time the
vessel was constructed. Any upgrades to the vessel systems were evaluated
to the current standards published by ABYC & NFPA.



Page 2 of 78 Report of Survey 2004 Sea Ray 460 Sundancer            Redacted
  Case 18-09130   Doc 864-1   Filed 06/08/20 Entered 06/08/20 15:32:56   Desc Exhibit
                                      Page 3 of 26



SURVEY INSPECTION COMMENTS:
All systems and components inspected and described herein are considered
serviceable and/or functional except as indicated in the survey report
and recommendations section. Electronic devices and instruments were
checked for power up only and not for functionality.

The purpose of this inspection and survey report is to determine, insofar
as possible and within the limitations of a strictly visual and physically
accessible, through nondestructive means, this vessels condition at the
time and date of the survey inspection. This is accomplished via the
reporting of any deficiencies via the reported opinions and observations
detailed both in the body of the report and summarized in the findings
and recommendations section of this report. Certain parts of the
structure, systems and equipment are not accessible without the removal
of decks, tanks, bulkheads, liners and panels, or in the case of cored
laminates, without the sampling of coupons from the panel. These
conditions are prohibitive, and their inspection would be considered
destructive, costly to restore and are therefore not within the context
of this surveyor’s report. Coating build up, corrosion, marine growth,
and components not cleared of excessive gear will impede or prevent a
surveyor’s evaluation and hamper the surveyor’s ability to fully inspect.
A vessel is strictly surveyed as found with loose gear not being
inventoried nor inspected.

All seacocks are activated by hand pressure only. Cosmetic or “comfort”
related issues may be addressed, but only where they have significant
effect on the value of the vessel. Electronics and electrically operated
systems are tested for powerup only if power is available. A complete
evaluation of the vessel’s electrical systems is considered under an
alternative and more specialized survey such as marine corrosion survey
or marine electrical survey and should be performed by a certified marine
electrician and/or corrosion specialist. American Boat & Yacht Council
certifies such specialists.

Engine and mechanical systems are carefully examined visually; however,
it is recommended a certified manufacturer technician be utilized to
perform inspections of the engine(s), transmissions, stern drives and
generators.

The statements made within this report are the personal observations of
the undersigned surveyor and are strictly presented for the sole benefit
of the retaining party. In as much, no warranties or guarantees are
expressed or implied.




Page 3 of 78 Report of Survey 2004 Sea Ray 460 Sundancer        Redacted
  Case 18-09130   Doc 864-1   Filed 06/08/20 Entered 06/08/20 15:32:56   Desc Exhibit
                                      Page 4 of 26




                          TABLE OF CONTENTS

   1.                 General vessel information
   2.                 Hull Condition
   3.                 Propulsion Machinery
   4.                 Running Gear
   5.                 Fuel Systems
   6.                 Ventilation
   7.                 Engine Exhaust Systems
   8.                 Bilge Systems
   9.                 Potable Water Systems
   10.                Cooking Fuel Systems
   11.                Marine Sanitation Systems
   12.                Electrical Systems
   13.                Electronic & Navigation Equipment
   14.                Safety Equipment
   15.                Fire Fighting Systems
   16.                Ground Tackle
   17.                Canvas & Covers, Trailer
   18.                Through Hull Fittings
   19.                Hull Arrangement
   20.                Valuation
   21.                Recommendations
   22.                Photographs




Page 4 of 78 Report of Survey 2004 Sea Ray 460 Sundancer             Redacted
  Case 18-09130   Doc 864-1   Filed 06/08/20 Entered 06/08/20 15:32:56   Desc Exhibit
                                      Page 5 of 26



                                     SECTION 1

GENERAL VESSEL INFORMATION:

Vessel Name: “Expelliarmus”
Hull Identification Number:   RedactedRedacted
Documentation Number: 1153982
Hailing Port: Chicago, IL
Year Built: March 2003
Model Year: 2004
Manufacturer: Sea Ray Boats – Knoxville, TN
Model: 460 Sundancer
Hull Type: Modified-V
Length overall: 51’4”
Hull Length: 45’6”
Beam: 14’8”
Draft: 4’3”
Weight: 28,000 lbs.
Hull Material: FRP
Hull Frames: Molded FRP
Deck Material: Cored FRP
Bulkhead Material: Plywood and FRP
Ballast: N/A
Intended Use: Recreation / Pleasure
NOTE: This surveyor has not made weight calculations or measurements,
rather all dimensions and weights are from published information, such
as construction guides, sales brochures, BucvaluePro.com, and/or
PowerBoatGuide.

                                     SECTION 2

HULL CONDITION:

As examined, the vessel was found in average condition for its age. The
culmination of condition was formed through examination of the following
components:

In addition to visual inspection, the vessel transom, frames, and decks
were measured, where accessible, for moisture content with a recently
calibrated Electrophysics GRP33+ capacitance type moisture meter, which
is relatively subjective, followed by percussive sounding with a small
rubber mallet. It is subjective in that a disbond of laminate from a
core material, such as balsa or plywood, cannot display moisture content
accurately without destructive testing. Vessel was surveyed while
resting on jack stands and wood blocks at the facility of Sunset Bay
Marina in Chicago, IL. At the time of survey, the vessel was covered in

Page 5 of 78 Report of Survey 2004 Sea Ray 460 Sundancer             Redacted
  Case 18-09130   Doc 864-1   Filed 06/08/20 Entered 06/08/20 15:32:56   Desc Exhibit
                                      Page 6 of 26



shrink wrap which prevented examination of the hull sides. The
background moisture reading for this vessel was measured at 0.2%. All
moisture readings stated below have been adjusted accordingly.

                                   HULL BOTTOM:
                                   The hull bottom was examined and found in
                                   average condition with no one area worthy
                                   of specific mention. No indications of an
                                   allision could be found during examination
                                   of the hull bottom and no blisters or
                                   stress cracks were noted. The hull bottom
                                   coating was found in average condition
                                   with only minor wear and minor random
                                   areas of disbonding scattered throughout.
                                   The bow thruster tube was examined and
                                   found in average condition with no one
                                   area   worthy     of   specific    mention.
                                   Percussive sounding of the hull bottom
                                   produced    sharp    retorts    throughout,
                                   indicative of solid construction with no
                                   evidence of rot and/or disbonding.

                             HULL SIDES:
                             The hull sides could not be viewed in
                             their entirety at the time of survey as
                             the vessel was shrink wrapped. Where seen,
                             the hull is a single skin laminate with a
                             gel coat exterior hull finish, which was
                             found in overall average condition with no
                             measurable weather fading and a bright
                             luster. Moisture readings of the hull
sides above the waterline were taken to the extent possible with dry
readings of 0.0% indicated throughout.

FOREWORD DECK:
This vessel is fitted with large open forward deck, accessed via the
side decks, and fitted with a molded nonskid surface which was found in
average condition as observed. Moisture readings of the forward deck
were taken with dry readings of 0.1-0.2% indicated throughout.
Percussive sounding of the forward deck produced sharp retorts
throughout, indicative of a solid core construction with no rot and/or
delamination.

SIDE DECKS:
The side decks were examined and found in average condition with no one
area worthy of specific mention. The side decks are fitted with a molded

Page 6 of 78 Report of Survey 2004 Sea Ray 460 Sundancer         Redacted
  Case 18-09130   Doc 864-1   Filed 06/08/20 Entered 06/08/20 15:32:56   Desc Exhibit
                                      Page 7 of 26



nonskid surface. Moisture readings of the side decks were dry at 0.1%
as indicated by the meter and percussive sounding indicated a solid
core with no rot and/or delamination.

AFT DECKS:
The cockpit/aft decks are fitted with a molded nonskid surface which
was found in average condition throughout. No stress cracks in the
gelcoat were found on the cockpit/aft decks. At the time of survey,
the cockpit/aft decks were covered with removable outdoor carpeting
which was found in average condition.

TRANSOM:
The transom was examined and found in average condition with no
blisters, stress cracks, or any one area worthy of specific mention.
Moisture readings of the transom above the waterline were dry at 0.1-
0.2%. Readings taken below the waterline and on the bottom coating were
not reliable as the bottom coating produced erroneous readings. Moisture
readings of the transom below the waterline were taken from inside the
engine compartment with dry readings of 0.1-0.2% indicated throughout.
Percussive sounding of the transom produced sharp retorts throughout,
indicative of solid laminate construction with no delamination found.

SWIM PLATFORM:
The fiberglass reinforced plastic (FRP) hydraulic lift swim platform
was examined and found in generally average condition with no one area
worthy of specific mention. The top surface of the swim platform is
fitted with a molded nonskid surface. The swim platform is fitted with
cradle hardware to support a small dinghy or personal watercraft.
Moisture readings of the swim platform were taken with dry readings of
0.1% indicated throughout. Percussive sounding produced sharp retorts
indicative of solid construction with no abnormal conditions noted. The
hydraulic lifting hardware was examined and found intact and in average
condition with no corrosion or abnormal conditions noted.

RUB-RAILS:
The vessel is fitted with a vinyl rub rail with a stainless steel insert
around its perimeter. The perimeter rub rails were not visible in their
entirety at the time of survey as the vessel was shrink wrapped. As
viewed from the engine compartment, no hull/deck lap joint issues were
found.

PERIMETER RAILING:
The vessel is fitted with welded stainless-steel perimeter railing
around the fore deck extending aft along the side decks and terminating
at the radar arch. The perimeter railing was found intact and in average
condition throughout with no one area worthy of specific mention. The

Page 7 of 78 Report of Survey 2004 Sea Ray 460 Sundancer
                                                                Redacted
  Case 18-09130   Doc 864-1   Filed 06/08/20 Entered 06/08/20 15:32:56   Desc Exhibit
                                      Page 8 of 26



stainless steel stanchions were found straight and tight at their bases
with no indication of excessive strain noted along the gunwales.

FRAMING:
The hull framing throughout the vessel, where accessible, consists of
molded FRP. Moisture readings of the framing, where accessible, were
dry at 0.3% with sharp retorts produced during percussive sounding. No
tabbing failures or disbonding was observed, as examined.

INTERIOR / UPHOLSTERY:
The vessel interior was in generally average condition throughout,
though untidy. The upholstery was found intact and without damage
throughout the vessel interior. No evidence of leaks were found in the
vessel interior at the windows or hatches. The exterior upholstery was
intact and in average condition throughout with no measurable weather
fading or abnormal conditions. The galley refrigerator and freezer were
in poor condition with standing liquid in the crisper drawers and a
large number of deceased insects scattered throughout.

                                     SECTION 3

PROPULSION MACHINERY:

Engine (port)                       Engine (starboard)
Manufacturer: Cummins               Manufacturer: Cummins
Model: 6CTA8.3-M                    Model: 6CTA8.3-M
Serial Number: 46288893             Serial Number: 46288006
Cylinders: Inline six (6)           Cylinders: Inline six (6)
Horsepower: 480 @ 2600 RPM          Horsepower: 480 @ 2600 RPM
Hours at gauge: Unknown             Hours at gauge: Unknown
Transmission: ZF Hurth              Transmission: ZF Hurth
Model: ZF 280IV                     Model: ZF 280IV
Ratio: 1.772:1                      Ratio: 1.772:1
Serial Number: 20036186             Serial Number: 20036187
Condition of hoses and electrical wiring: Hoses and electrical wiring on
the engines appeared to be original equipment and were found in average
condition and properly supported throughout.     The marine wet exhaust
hoses were found properly secured via double clamps to the system and in
average condition as observed. Engine belts were intact and in average
condition. The raw water intake hoses for both engines were aged and
cracked and should be replaced.

Engine Remarks: The engines were not operates as part of the survey. Both
engines appeared clean and well maintained with no evidence of excessive
heat or leaks. The bilges were generally clean and dry with no evidence
of leaks noted below the engines. Vessel equipped with a bow thruster.

Page 8 of 78 Report of Survey 2004 Sea Ray 460 Sundancer
                                                                   Redacted
  Case 18-09130   Doc 864-1   Filed 06/08/20 Entered 06/08/20 15:32:56     Desc Exhibit
                                      Page 9 of 26



                                     SECTION 4

RUNNING GEAR:

Propeller Manufacturer: HyTorq
Propeller Size: 23L27, 23R27
Blades: Four (4) fixed blades each.
Propeller Material: NiBrAl
Propeller Shaft: 2” diameter stainless steel propeller shafts.
Struts: NiBrAl struts. Intact and in average condition as observed.
Cutlass bearings: Intact and tight to shaft, though the rubber bearing
material appeared aged and cracked where visible.
Rudders: Nibral rudders found in average condition as observed. No
excessive lateral movement and no evidence of leaks at posts.
Rudder posts: Viewed from the aft bilge. No abnormal conditions and
properly bonded as observed.
Steering: Hydraulic steering system.
Number of stations: One (1) control station in the cockpit on the
starboard side at amidships.
Comments: Propellers were found in average condition with no indications
of damage or prior allision incidents. The vessel is equipped with
dripless shaft seals. The sacrificial anodes were found in average
condition with approximately 90% of their useful life remaining. Vessel
equipped with two (2) hydraulically actuated trim tabs mounted on the
transom.

                                     SECTION 5

FUEL SYSTEMS:

Fuel: Diesel
Filters & Separators:    Vessel equipped with Racor separators in the
engine compartment and fuel filters mounted on the engines.
Fuel Feed Lines: USCG Type A1 flexible rubber fuel hoses.
Fuel Shut Off: Fuel feed shutoff valves located at the fuel separators.
Tested for operation by hand without issue.
Comments: No fuel odors were noted during examination of the fuel system.
No evidence of leaks in the fuel system was noted at the time of survey.
The fuel feed hoses appear to be original equipment and in average
condition throughout and properly supported.

Engine Fuel Tanks:

Tank Material: 5052 Aluminum alloy fuel tanks.
Number of tanks: Two (2) fuel tanks installed onboard.
Capacity: 196 US gallons each according to fuel tank labels. 392 US

Page 9 of 78 Report of Survey 2004 Sea Ray 460 Sundancer                 RedactedRedacted
  Case 18-09130   Doc 864-1   Filed 06/08/20 Entered 06/08/20 15:32:56   Desc Exhibit
                                     Page 10 of 26



gallons total capacity.
Location: Fuel tanks located in engine compartment in a saddle
arrangement. Fuel tanks secured in place with aluminum straps with rubber
chafe protection material.
Fill Hose: USCG type A2 flexible rubber fuel hoses.
Double Clamped: Fill hoses double clamped at tanks and at fill fittings.
Ground: Fuel fills and fuel tanks both properly grounded as observed.
Vent hose: USCG type A1 flexible rubber hoses.
Comments: Fuel tanks were in average condition with no corrosion or
abnormal conditions found.

                                     SECTION 6

Ventilation:

Blowers: Vessel equipped with two (2) 12VDC powered blowers with 4”
flexible blower hoses. Hoses properly routed in the engine compartment
with no obstructions noted. Lighted indicator switches were sighted at
the helm and at the DC panel.
Comments: Engine compartment blowers were not tested at the time of
survey as the batteries were drained.

                                     SECTION 7

ENGINE EXHAUST:

Vessel equipped with typical marine wet exhaust system with properly
double clamped marine wet exhaust hoses and fiberglass lift mufflers.
Engine exhaust exits below the waterline through the hull bottom, aft.
Comments: No evidence of exhaust leaks or abnormal conditions were noted
during examination of the system. The exhaust hoses appeared to be
original equipment and in average condition throughout and properly
double clamped.

                                     SECTION 8

BILGE PUMPS:

Bilge Pumps: Two (2) 12VDC automatic bilge pumps located aft in the
engine compartment. Two (1) 12VDC automatic bilge pumps located forward
in the engine compartment.
Manufacturer: Rule
High Water Alarm: Equipped. Not tested at time of survey.
Comments: Bilge pumps not tested for powerup at the time of survey as
the onboard batteries were drained. Lighted indicator switches located
at the helms and DC panels. Bilge pump hoses in the engine compartment

Page 10 of 78 Report of Survey 2004 Sea Ray 460 Sundancer                Redacted
  Case 18-09130   Doc 864-1   Filed 06/08/20 Entered 06/08/20 15:32:56   Desc Exhibit
                                     Page 11 of 26



were properly routed to evacuate liquid overboard from the bilges.

A/C Pump:

Pump: One (1) Dometic 230VAC pump sighted in the engine compartment at
centerline.
Condition of Thru-hull Fittings: Sea cocks were operated by hand at the
time of survey without issue. All through-hull fittings (where
accessible) were in average cosmetic condition with no indications of
leaks noted and properly bonded as observed.
Air Conditioner: Three (3) Cruisair air conditioning units sighted
onboard. One (1) 7,000 BTU unit located in the V-berth. One (1) 16,000
BTU unit located in the main salon sofa. One (1) 7,000 BTU unit located
in the helm bench.
Comments: Air conditioners and pumps not tested at the time of survey as
the vessel was not connected to shore power. No abnormal conditions were
found on the HVAC systems, as observed.

                                     SECTION 9

POTABLE WATER SYSTEM:

Pumps: Two (2) 12VDC Shurflo Aquaking II freshwater pumps sighted in the
engine compartment, forward.
Potable Water Tank Location: Unknown. Potable water tank not visible
without the removal of panels.
Tank Material: Unknown.
Capacity: 100 US gallons according to manufacturer.
Tank Monitor: Equipped at DC panel.
Hot Water Heater: Hot water heater not visible without removal of panels.
Voltage: Unknown.
Pressure Relief: Unknown.
Comments: Potable water systems not tested at the time of survey.

                                    SECTION 10

COOKING FUEL SYSTEMS:

Cooking Fuel Tanks: N/A. Vessel equipped with three (3) burner electric
range located in the galley.
Tank Material: N/A
Comments: Electric range not tested at the time of survey.




Page 11 of 78 Report of Survey 2004 Sea Ray 460 Sundancer         Redacted
  Case 18-09130   Doc 864-1   Filed 06/08/20 Entered 06/08/20 15:32:56   Desc Exhibit
                                     Page 12 of 26



                                    SECTION 11

MARINE SANITATION DEVICES:

Marine Sanitation Device & System: USCG Type III
Tank Material: Polypropylene
Capacity: 28 US gallons each according to the tank labels.
Location: Two (2) waste tanks located forward in the engine compartment.
Pump: Two (2) 12VDC vacuum pumps sighted in the engine compartment at
the waste tanks.
Through Hull Condition: Overboard discharge disabled.
Comments: Head system flush was not tested at the time of survey. No
leaks or abnormal conditions were observed on the sanitation systems as
observed.

                                    SECTION 12

DC ELECTRICAL SYSTEM:

Battery Type: 12VDC system. Two (2) group 8D and three (3) group 27 wet
cell batteries installed onboard.
Battery Storage: Batteries secured in boxes and strapped down in the
engine compartment.
Battery Ventilation: 12VDC ventilated engine compartment.
Battery Isolation: Vessel equipped with an IsoBoost 12KVA isolation
transformer located in the engine compartment.
Comments: Batteries properly secured and wiring properly supported
throughout the vessel, as observed. Batteries were drained at the time
of survey.
Battery Charger: Two (2) marine battery chargers sighted onboard.
Intellipower PD2050 located forward in the engine compartment. Promariner
Pronautic 21-3 located aft in the engine compartment.
Output: 13.6VDC nominal output according to labels.
DC Wiring: Original installation, supported throughout the vessel and
labelled.
DC Circuit Protection: Circuit breaker panels.
Comments: DC electrical components not tested at the time of survey as
the batteries were drained.

AC ELECTRICAL SYSTEM:

Vessel is fitted with one (1) 50 amp AC shore power connection located
in the lazarette with a 12VDC CableMaster system. A 50 amp breaker was
located in the engine compartment at the CableMaster system which is
compliant with ABYC recommendations. AC outlets were not tested at the
time of survey as shore power was not connected.

Page 12 of 78 Report of Survey 2004 Sea Ray 460 Sundancer           Redacted
  Case 18-09130   Doc 864-1   Filed 06/08/20 Entered 06/08/20 15:32:56   Desc Exhibit
                                     Page 13 of 26



GENERATOR:

Generator Manufacturer: ONAN Marine      Model: 9MDKAV-2866
Generator S/N: L020447103                Rating: 9.0KW
Date of Manufacture: Unknown             Hours: Unknown
Amps: 37.5 amps @ 60Hz                   Voltage: 120/240 VAC
Engine Manufacturer: Kubota              Engine Model: D1105-BG-E
Engine S/N: 1G682-2                      HP: 17 hp
Condition of wiring and hoses: Wiring and hoses appear to be original
equipment and in generally average condition throughout.
Generator Fuel: Diesel
Fuel feed hoses: USCG Type A1 flexible rubber fuel hoses.
Engine exhaust: Marine wet exhaust system through FRP lift muffler.
Cathodic protection installed: Yes
Bonding system: Generator properly bonded as observed.
Comments: Generator was not operated at the time of survey as the vessel
was on the hard. The generator appeared clean and well maintained with
no evidence of leaks or abnormal conditions found. Engine oil levels
were normal as viewed on the dip stick. Engine belts were intact and in
average condition. The raw water intake hoses were aged and cracked and
should be replaced.

                                    SECTION 13

ELECTRONIC NAVIGATION EQUIPMENT:

VHF Radio: Raymarine                     Model: Ray VHF
Depth Finder: Mercury                    Model: Smartcraft
Radar: Raymarine                         Model: RL80C Pathfinder
GPS: Raymarine                           Model: RL80C Pathfinder
Compass: Ritchie                         Model: Unknown
Speed Indicator: Mercury                 Model: Smartcraft
Auto Pilot: Raymarine                    Model: ST7001+
Additional Equipment: Sea Ray Navigator. Pioneer stereo system.
Comments: The navigation and operational equipment were not tested at
the time of survey as the vessel batteries were drained.

                                    SECTION 14

SAFETY EQUIPMENT:

Number of PFD’s: Fifteen (15) sighted onboard. Size & Type: USCG Type II
and III
Number of Throw-able Devices: One (1) USCG type IV PFD sighted onboard.
Sound Signal per 33CFR part 86: 12VDC horn. Not tested.
Nav. Lights operational: Not tested.

Page 13 of 78 Report of Survey 2004 Sea Ray 460 Sundancer           Redacted
  Case 18-09130   Doc 864-1   Filed 06/08/20 Entered 06/08/20 15:32:56   Desc Exhibit
                                     Page 14 of 26



Visual Distress Signals: Flares. Expired in 2018.
Vapor Detector: Not required.
Navigation Rules Present per 33 CFR part 83.05: Sighted onboard.
Smoke Detectors per NFPA 302: Not sighted onboard.
Trash Placard Sighted: Yes
Oil Pollution Placard Sighted: Yes
CO Monitor per the recommendations of ABYC A-24: Sighted onboard.
Comments: No smoke detectors installed per NFPA 302. Expired visual
distress signals.

33 CFR Sec. 175.110 Visual distress signals required. (a)No person may
use a boat 16 feet or more in length, or any boat operating as an
uninspected passenger vessel subject to the requirements of 46 CFR
chapter I, subchapter C, unless visual distress signals selected from
the list in Sec. 175.130 or the alternatives in Sec. 175.135, in the
number required, are onboard. Devices suitable for day use and devices
suitable for night use, or devices suitable for both day and night use,
must be carried.

NFPA 302 chapter 12 section 12.3 All vessels 26 ft. or more in length
with accommodation spaces intended for sleeping shall be equipped with a
single station smoke alarm that is listed to UL 217, Standard for Single
and Multiple Station Smoke Alarms, for recreational vehicles and is
installed and maintained according to the device manufacturer’s
instructions.”

                                    SECTION 15

FIRE EXTINGUISHING SYSTEMS:

Fixed System: Seafire 1301 cylinder mounted in the engine compartment
forward of the engines.
Weight: 15 lbs. agent quantity.
Fixed System Gauge: Equipped on cylinder.
Hand held Extinguisher Type: USCG Type BC
Size: USCG Size I
Number of handheld Extinguishers: Three (3) sighted onboard.
Locations: Cockpit, galley, main salon aft.
Expiration Date: Handheld fire extinguishers inspected in 2014 according
to tags.
Comments: Recommend a competent person inspect fixed fire extinguishing
system. Recommend the portable fire extinguishers be re-inspected.

All clean agent cylinders must undergo a full external visual inspection
by competent personnel every 5 years, with the results recorded on an
inspection tag or record book. Personnel conducting the external visual

Page 14 of 78 Report of Survey 2004 Sea Ray 460 Sundancer
                                                                    Redacted
  Case 18-09130   Doc 864-1   Filed 06/08/20 Entered 06/08/20 15:32:56   Desc Exhibit
                                     Page 15 of 26



inspection must hold a current requalification identification number
(RIN) per 49 CFR 180.209(g).

                                    SECTION 16

GROUND TACKLE:

Anchor Type: Plow             Anchor Size: Unknown weight
Anchor Rode: Chain            Rode Size: Not measured
Comments: Lofrans Progress 12VDC powered windlass. Windlass not tested
during survey. Recommend carrying two (2) appropriately sized anchors
per ABYC H-40.

ABYC H-40.5.2 For boats over 20 ft               (6 m)      LOA, provision shall
be made for the deployment of two                anchor     rodes over the bow.

                                    SECTION 17

CANVAS AND COVERS / RAILING:

Canvas & Covers: Bimini and camper top canvas in average condition as
observed. Isinglass generally fogged and brittle throughout.
Perimeter Railing: The welded stainless-steel perimeter railing was found
intact, straight, and in average condition throughout with no one area
worthy of specific mention. No indication of strain at the stanchion
bases was noted.

                                    SECTION 18

THROUGH HULL FITTINGS:

Seacocks: Vessel fitted with sea cocks found in average visible
condition and bonded as observed. Tested for operation by hand during
survey without issue. No evidence of leaks was noted at the through
hull fittings.

                                    SECTION 19

Narrative: As examined, the vessel was found to be in average condition
overall for its age. This vessel was inspected visually and non-
destructively for relative condition with no indication of structural
failure or abnormal hull flex as examined.

There is no expressed or implied warranty by issuance of this report.
The estimated current market value of this vessel was developed through
a review of published listings for similar boats and reported prior sale

Page 15 of 78 Report of Survey 2004 Sea Ray 460 Sundancer           Redacted
  Case 18-09130   Doc 864-1   Filed 06/08/20 Entered 06/08/20 15:32:56   Desc Exhibit
                                     Page 16 of 26



prices, published in one or more national listing services. Once these
figures were established, the condition and equipment of the surveyed
boat was considered, and a final figure was established.

                                    SECTION 20

VALUATION:

DEFINITION OF APPRAISAL TERMS:

Market Value (MV) is the established amount expressed in terms of money
that may reasonably be expected for the property in exchange between a
willing buyer and a willing seller with equity to both, with neither
under any compulsion to buy or sell and both fully aware of all relevant
facts as of a specific date.

Actual Cash Value (ACV) is computed by subtracting depreciation, based
on age and condition, from replacement cost. Replacement Cost is another
method of valuation.

Replacement cost new, is the current cost new, of a similar new property
having the nearest equivalent utility as the property being appraised.

APPROACHES TO VALUE:
Cost Approach – The cost approach in appraisal analysis is based on the
proposition that an informed purchaser would pay no more for an asset
than the cost of producing a substitute with the same utility as the
subject asset. The concept is also known as the principle of
substitution. The cost approach assumes the maximum value an asset to
a knowledgeable buyer to be the amount currently required to construct
a new asset of equal utility. The starting point or basis of the cost
approach is reproduction cost new, replacement coast new or a
combination of both.

Sales Comparison Approach – The sales comparison approach in appraisal
analysis involves the collection of market data pertaining to the
subject assets being appraised. This analysis is also known as the
“market approach”. The primary purpose is to determine the desirability
of the assets, through the analysis of recent sales and offerings of
similar assets currently on the market, to arrive at an indication of
the most probable selling price for the assets being appraised. If the
assets being compared are not exactly similar to the asset being
appraised, adjustments must be made to the comparative sales to bring
them as close as possible to the subject.




Page 16 of 78 Report of Survey 2004 Sea Ray 460 Sundancer          Redacted
  Case 18-09130   Doc 864-1   Filed 06/08/20 Entered 06/08/20 15:32:56   Desc Exhibit
                                     Page 17 of 26



Income Approach – The income approach considers value to be represented
by the present worth of future benefits derived from ownership and is
usually measured through capitalization of a specific level of income.

CONDITION AND EQUIPMENT SCALE:

Excellent- Maintained in mint or Bristol fashion-usually better than
factory new-and loaded with extras – a rarity.

Above Average- Has had above average care and equipped with extra
electrical and electronic gear.

Average- Ready for sale        requiring no additional work and              normally
equipped for her size.

Fair- Requires usual maintenance to prepare for sale.

Poor (below average) – Substantial yard work required and devoid of
extras.

                               VALUATION WORKSHEET

Used Boat Price Guide:

BUC Used Boat Price Guide (BUC ValuePro) adjusted for average (BUC)
condition in the Great Lakes & Midwest.
Low: $180,000.00          High: $198,000.00

Price Digests March 1, 2020 Revision. Adjusted for average condition.
Low: $170,550.00          High: $213,779.00

Current Similar Listings:

Year/Model: 2003 Sea Ray 460 Sundancer
Engines: Twin Cummins 480HP Diesels
Last Listed Price: US$ 239,999.00 (05/20)
Location: Osage Beach, MO
Source: https://www.boattrader.com/boat/2003-sea-ray-460-sundancer-
7440970/

Year/Model: 2003 Sea Ray 460 Sundancer
Engines: Twin Cummins 480HP Diesels
Last Listed Price: US$ 239,900.00 (05/20)
Location: Sandusky, OH
Source: http://www.pier33.com/co-brokerage-boats-for-sale/2003-sea-ray-
460-sundancer-sandusky-ohio-7396919/


Page 17 of 78 Report of Survey 2004 Sea Ray 460 Sundancer
                                                                    Redacted
    Case 18-09130    Doc 864-1   Filed 06/08/20 Entered 06/08/20 15:32:56   Desc Exhibit
                                        Page 18 of 26



  Sold Comps:

  Year/Model: 2004 Sea Ray 460 Sundancer
  Engines: Twin Cummins 480HP diesels
  Last Listed Price: US$ 179,900 (Sep 13 2019)
  Sold: US$ 165,000 (Nov 21 2019) $174,900.00 adjusted for freshwater.
  Location: North Miami, FL
RedactedRedacted
  Year/Model: 2004 Sea Ray 460 Sundancer
  Engines: Twin Cummins 480HP diesels
  Last Listed Price: US$ 194,999 (Dec 05 2016)
  Sold: US$ 185,000 (May 30 2017) $172,568.00 adjusted for 2020 and
  freshwater.
  Location: Staten Island, NY
  YW#:    Redacted

  Year/Model: 2004 Sea Ray 460 Sundancer
  Engines: Twin Cummins 480HP diesels
  Last Listed Price: US$ 189,000 (Jul 31 2018)
  Sold: US$ 152,500 (Nov 12 2018) $148,718.00 adjusted for 2020 and
  freshwater.
  Location: Pompano Beach, FL
  Redacted
  Note: In calculating OPINION of estimated Market Value through the Sales
  Comparison Approach, the undersigned considered the average book retail
  values at $190,582.25, along with the average current similar listings
  at $239,949.50, and average sold records at $165,395.33 (adjusted for
  2020 and freshwater) to obtain an opinion of value at $215,266.00 which
  remains unadjusted for average condition.

  Calculations used to reach opinion of Estimate Market Value are as
  follows:

  Replacement Cost New was not used in calculating opinion of value as the undersigned
  was able to obtain recent sales records.
  Sales Comparison Approach: The most recent listings and book values were relied upon to
  form opinion of value; however, under hypothetical conditions and extraordinary
  assumptions, the undersigned assumes the sales recorded to have been recently affected
  under fair market conditions and within a reasonable time on the market. The undersigned
  also relied upon the information contained within each report to be accurate pertaining
  to condition and amenities.

  EST. MARKET VALUE: $215,266.00
  EST. REPLACEMENT COST: $829,000.00

  Page 18 of 78 Report of Survey 2004 Sea Ray 460 Sundancer              Redacted
  Case 18-09130    Doc 864-1   Filed 06/08/20 Entered 06/08/20 15:32:56   Desc Exhibit
                                      Page 19 of 26



Estimated replacement costs were obtained from BUCValuepro used boat price guide. The
market or sales approach was solely relied upon to form opinion of value.

                                     SECTION 21

RECOMMENDATIONS: Not all deficiencies will be listed in this section and may have
been detailed within the body of this report. Note: New NFPA (National Fire Protection
Agency or ABYC (American Boat & Yacht Council) standards may have gone into effect since
this vessel was constructed. Some of these safety standards have impact on personal or
vessel safety and are cited herein. CFR (Code of Federal Regulation), 72 COLREGS and
State Codes are Regulatory when cited herein.

“A. Regulatory Deficiencies” – Per Federal Regulation, State Statute, or other legal
requirement as cited.

“B. Standards Minimum Safety Recommendations” – These items appear to be incongruent
with recognized standards of care, quality control during manufacturing or standards
set forth by ABYC, NFPA or other as cited herein.

“C. Surveyor’s Notes and Observations” – Unless specifically stated, we know of no
published standard or requirement governing the deficient item listed; however, suggest
the item be addressed based upon good practice and/or maintenance.

                                TYPE A DEFICIENCIES

A1- Expired visual distress signals. 33 CFR Sec. 175.110 Visual distress
signals required. (a)No person may use a boat 16 feet or more in length,
or any boat operating as an uninspected passenger vessel subject
to the requirements of 46 CFR chapter I, subchapter C, unless visual
distress signals selected from the list in Sec. 175.130 or the
alternatives in Sec. 175.135, in the number required, are onboard.
Devices suitable for day use and devices suitable for night use, or
devices suitable for both day and night use, must be carried.

A2- No smoke detectors installed per NFPA 302. NFPA 302 chapter 12 section
12.3 All vessels 26 ft. or more in length with accommodation spaces
intended for sleeping shall be equipped with a single station smoke alarm
that is listed to UL 217, Standard for Single and Multiple Station Smoke
Alarms, for recreational vehicles and is installed and maintained
according to the device manufacturer’s instructions.”

A3- Recommend a competent person inspect fixed fire extinguishing system.
All clean agent cylinders must undergo a full external visual inspection
by competent personnel every 5 years, with the results recorded on an
inspection tag or record book. Personnel conducting the external visual
inspection must hold a current requalification identification number
(RIN) per 49 CFR 180.209(g).

A4- Recommend the portable fire extinguishers be re-inspected.


Page 19 of 78 Report of Survey 2004 Sea Ray 460 Sundancer
                                                                    Redacted
  Case 18-09130   Doc 864-1   Filed 06/08/20 Entered 06/08/20 15:32:56   Desc Exhibit
                                     Page 20 of 26



                              TYPE B DEFICIENCIES

B1- Recommend carrying two (2) appropriately sized anchors per ABYC H-
40. ABYC H-40.5.2 For boats over 20 ft (6 m) LOA, provision
shall be made for the deployment of two anchor rodes over the
bow.

                              TYPE C DEFICIENCIES

C1- The raw water intake hoses for both engines were aged and cracked
and should be replaced.

C2- The generator raw water intake hoses were aged and cracked and
should be replaced.




                          Hull Identification number.




Page 20 of 78 Report of Survey 2004 Sea Ray 460 Sundancer         Redacted
  Case 18-09130   Doc 864-1   Filed 06/08/20 Entered 06/08/20 15:32:56   Desc Exhibit
                                     Page 21 of 26




Page 21 of 78 Report of Survey 2004 Sea Ray 460 Sundancer          Redacted
  Case 18-09130   Doc 864-1   Filed 06/08/20 Entered 06/08/20 15:32:56   Desc Exhibit
                                     Page 22 of 26




Page 22 of 78 Report of Survey 2004 Sea Ray 460 Sundancer
                                                                         Redacted
  Case 18-09130   Doc 864-1   Filed 06/08/20 Entered 06/08/20 15:32:56   Desc Exhibit
                                     Page 23 of 26




Page 23 of 78 Report of Survey 2004 Sea Ray 460 Sundancer
                                                                         Redacted
  Case 18-09130   Doc 864-1   Filed 06/08/20 Entered 06/08/20 15:32:56   Desc Exhibit
                                     Page 24 of 26




Page 24 of 78 Report of Survey 2004 Sea Ray 460 Sundancer
                                                                  Redacted
  Case 18-09130   Doc 864-1   Filed 06/08/20 Entered 06/08/20 15:32:56   Desc Exhibit
                                     Page 25 of 26




Page 25 of 78 Report of Survey 2004 Sea Ray 460 Sundancer
                                                                         Redacted
  Case 18-09130   Doc 864-1   Filed 06/08/20 Entered 06/08/20 15:32:56   Desc Exhibit
                                     Page 26 of 26




Page 26 of 78 Report of Survey 2004 Sea Ray 460 Sundancer
                                                                    Redacted
